DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 3 and 6 is withdrawn in view of the newly discovered reference(s) to Murugan.  Rejections based on the newly cited reference(s) follow.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, the language “the transmission line corresponds to a microstrip trace” in claim 1, line 8 renders the claim indefinite, because it is unclear whether the microstrip trace is part of
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Please refer to the rejection under 35 U.S.C. 112(b). If the microstrip trace of claim 1 is actually part of the transmission line, then claim 6 appears to not further limit the subject matter of claim 1, because claim 1 recites the interface (of which the transmission line is a part) as being disposed on an external layer of the PCB, i.e. the microstrip trace is external.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sudo (US6518766B2) in view of Zhang (US 20190208619).
Sudo discloses a process of printed circuit board performance evaluation. Referring to Figs. 1, 3 and 4, dielectric sheet 2 is placed in contact with a lower circuit pattern (6) of a PCB (3). The PCB has two components (upper pattern 5 and lower pattern 6), and the vias 7 are part of a transmission line. An individual via can be considered a high-speed serial interface. The vias 7 are disposed on an external layer (5, 6) in the sense that they are in mechanical contact with the external layer. The process involves measuring a capacitance value as described with respect to the first embodiment, and repeating the measurement after varying a thickness or dielectric constant of the insulating sheet. When a probe 4 contacts a pad 17d of a disconnected via seen in Fig. 3, a capacitance value C2 would be 0 for both measurements, as shown in Table 2. This also results in a surface S2 to be calculated as being 0, which leads to the conclusion that there is a disconnect in that particular via. This process is deemed to read on claims 1 and 2. Note that “overlying” in claim 1 is interpreted as meaning “vertically-aligned with”. If Applicant disagrees that “overlying” can be interpreted as discussed, the claims are nevertheless deemed obvious, since the arrangement of Sudo can be turned upside-down.
Sudo does not disclose the limitations newly added to claim 1, nor the limitations of claims 3 and 6.
However, the process disclosed by Sudo is suitable for inspecting a disconnection in an electric circuit of a printed wiring board, in general.
It is known in the art to form printed wiring boards including vias, as well as external microstrip traces of a memory interface. See for example para. [0029] and [0034], as well as Fig. 2-10 of Zhang.
Since Sudo teaches a method of testing wiring boards for disconnects, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to apply the testing procedure taught by Sudo to a circuit board as taught by Zhang, which includes a memory interface 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo and Zhang, in view of APA (admitted prior art).
Sudo as modified above renders obvious the claimed invention, except for the limitations of claims 5 and 7. 
In the prior Office action the examiner took official notice of the fact that it is ubiquitous in the art to use a solder mask on the surfaces of circuit boards, to prevent solder bridges from forming. Since Applicant did not traverse the assertion of official notice, this statement is taken as admitted prior art (see MPEP 2144.03(C)). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply a solder mask to the PCB of Sudo, for the same reason as conventional in the art. 
Additionally, the examiner previously took official notice of the fact that materials such as polyimide are commonly used as insulators in the PCB manufacturing art. Since Applicant did not traverse, this statement is taken as admitted prior art (see MPEP 2144.03(C)). 
Sudo is not concerned with the exact materials used, and cites paper or resin as examples (see col. 7, lns. 1-3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to utilize other known dielectric materials, such as polyimide, as the insulator sheet of Sudo, as a matter of choosing among known materials suitable for the intended application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729